Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 12 and 17 recite(s) the abstract limitations such as 

“passing quantized training data 
through a first convolutional layer of a neural network model
(see figures 5-8 of specification, which is based on mathematical calculation)
 to generate first convolutional results during a first iteration of training the neural network model; 

passing the first convolutional results 
through a first batch normalization layer of the neural network model 
(see figures 5-8 of specification, which is based on mathematical calculation) 
to update first normalization parameters of the first batch normalization layer; 

fusing 
(see figures 5-8 of specification, which is based on mathematical calculation)
the first convolutional layer with the first batch normalization layer to generate a first fused layer; quantizing first fused parameters of the first fused layer; 

passing the quantized training data 
through the first fused layer 
(see figures 5-8 of specification, which is based on mathematical calculation)

using the quantized first fused parameters to generate first output data; and quantizing the first output data.(outputting the results of mathematical calculation above)

is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical calculation.

The claim(s) 2, 13 recite(s) the abstract limitations such as 

passing the quantized first output data 
through a second convolutional layer of the neural network model 
(see figures 5-8 of specification, which is based on mathematical calculation)
to generate second convolutional results during the first iteration of training the neural network model; 

passing the second convolutional results
through a second batch normalization layer of the neural network model 
(see figures 5-8 of specification, which is based on mathematical calculation)
to update second normalization parameters of the second batch normalization layer; 

fusing 
(see figures 5-8 of specification, which is based on mathematical calculation)
the second convolutional layer with the second batch normalization layer to generate a second fused layer; quantizing second fused parameters of the second fused layer; 

passing the quantized first output data 
through the second fused layer using the quantized second fused parameters 
(see figures 5-8 of specification, which is based on mathematical calculation)
to generate second output data; and quantizing the second output data.

is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical calculation.

Except for the recitation of generic computer processor such as “a system comprising: a processor; a memory device containing instructions, which when executed by the processor cause the processor” (see claim 12), “a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising”(see claim 17), “a computing platform of an electronic device, wherein the computing platform comprises a field-programmable gate array or an application-specific integrated circuit” (see claims 9 and 18), “wherein the electronic device comprises a power source configured to supply power to the electronic device, a sensor configured to generate input data, and a wireless communications module configured to communicate classification data generated by the computing platform and to receive configuration information for the computing platform” (see claim 10) and “wherein the electronic device is assigned an identifier and is configured to communicate with a base station via the wireless communications module using the identifier, and  wherein the base station is in communication with one or more other electronic devices” (see claim 11)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation under mathematical calculation except for the recitation of generic computer components and software module, then it falls within the “Mathematical Processes” grouping of abstract ideas.  

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a system comprising: a processor; a memory device containing instructions, which when executed by the processor cause the processor” (see claim 12) and “a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising”(see claim 17) for mathematical  calculation. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing calculation.   

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1 and 7 do not recite any additional elements except a generic processor such as “a system comprising: a processor; a memory device containing instructions, which when executed by the processor cause the processor” (see claim 12) and “a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising”(see claim 17) for mathematical  calculation.

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 18 and 21 recites a limitation such as “deploying the neural network model in a computing platform of an electronic device”

The recited limitation such as “deploying (installing) …neural network model (software) in a computing platform (computer device) ” renders this limitation indefinite because the method of deploying would require a user for manual deployment.  As such, it is unclear how the method of deploying can be performed without user assistance.
(See specification [0042] … updates may be sent to a user for manual deployment to one or more devices. In many use cases, a user might need to update the model over time or a new update on an old model becomes available)

Claim 19 recites a limitation such as “wherein the neural network model is configured to track an object in image data using a multi-input or recurrent network structure”.  There is insufficient antecedent basis for this limitation in the claim.  The recited claim is interpreted as intended use of the neural network mode.

Claim 20 recites a limitation such as “wherein the neural network model is configured to process sound or speech data”   There is insufficient antecedent basis for this limitation in the claim. The recited claim is interpreted as intended use of the neural network mode.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111